DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 210710752531 as US Pub. 20190066632) in view of Koon (KR 20150071288).
Regarding claim 1, Wang discloses: 
A method for controlling a timing controller chip of a display panel, (at least refer to fig. 1 and paragraph 04. Describes a method and system for protecting software data in a display panel, so as to add detection of a TCON on a write protection signal) comprising steps of: 
Generating a write protection level and outputting the same to a memory chip, (at least refer to fig. 1 and paragraph 31. Describes when the state of the write protection information 111 detected by the information detection unit 122 is a write protection release state, it is allowed to rewrite the software data 112 on the storage unit 110); 
Detecting an actual level value of the write protection pin by a detection circuit, (at least refer to fig. 2 and paragraph 27. Describes when a machine is just switched on, the information detection unit 122 in the TCON 120 first detects the state of the write protection information 111); 
Comparing the actual level value with the write protection level, and outputting a comparison result by the detection circuit, (at least refer to fig. 2 and paragraph 27. Describes when the write protection information 111 is H, write protection is started; when the write protection information 111 is L, the write protection is invalid. When a machine is just switched on, the information detection unit 122 in the TCON 120 first detects the state of the write protection information 111. When the machine is switched on again, provided that a signal calibration position of write protection information 111 restores to normal, the TCON 120 still correctly reads the software data 112, to output various control signals used for driving the display panel); and 
Controlling whether to read an initialization configuration code stored in the memory chip according to the comparison result, (at least refer to fig. 2 and paragraph 45. Describes the TCON still correctly reads software data code of the TCON in the storage unit to complete an initialization setting of the TCON, so as to output various control signals used for driving the display panel).
Wang does not explicitly disclose:
Generating a write protection level and outputting the same to a write protection pin of a memory chip by a pulse modulator.
Koon teaches:
Generating a write protection level and outputting the same to a write protection pin of a memory chip by a pulse modulator, (at least refer to fig. 1 and paragraph 33. Describes if the input signal determination unit 23-1 determines that the video signal is supplied from the outside together with the power supply voltage VIN in step S303, the voltage output unit 23-2 of the timing controller 23 controls the WP pin 31, And outputs the write protection voltage to the memory 25 via the write protection voltage. The WP pin 31 of the timing controller 23 may use a pulse width modulation (PWM) pin formed in the timing controller 23).
The two references are analogous art because they are related with the same field of invention of liquid crystal display devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate pulse width modulation as taught by Koon with the timing controller of the display panel as disclose by Wang. The motivation to combine the Koon reference is to provide a high-potential voltage to the memory that can activate the write protection function of the memory.
Regarding claim 2, Wang discloses:
Wherein the step of controlling whether to read an initialization configuration code stored in the memory chip according to the comparison result, (at least refer to fig. 2 and paragraph 45. Describes the TCON still correctly reads software data code of the TCON in the storage unit to complete an initialization setting of the TCON, so as to output various control signals used for driving the display panel) comprises: 
Receiving the comparison result by the timing controller chip, (at least refer to fig. 2 and paragraph 27. Describes when the write protection information 111 is H, write protection is started; when the write protection information 111 is L, the write protection is invalid. When a machine is just switched on, the information detection unit 122 in the TCON 120 first detects the state of the write protection information 111.); and 
Controlling whether to read an initialization configuration code stored in the memory chip according to the comparison result by the timing controller chip, (at least refer to fig. 2 and paragraph 27. Describes when the write protection information 111 is H, write protection is started; when the write protection information 111 is L, the write protection is invalid. When a machine is just switched on, the information detection unit 122 in the TCON 120 first detects the state of the write protection information 111. When the machine is switched on again, provided that a signal calibration position of write protection information 111 restores to normal, the TCON 120 still correctly reads the software data 112, to output various control signals used for driving the display panel).
Allowable Subject Matter
Claims 13-18 are allowed.
Claims 3-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach or suggest a method for controlling a timing controller chip of a display panel, comprising controlling to disconnect an inter-integrated circuit bus arranged between the timing controller chip and the memory chip according to the first enable signal by the timing controller chip; skipping outputting an inter-integrated circuit signal to the memory chip by the timing controller chip; .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/17/2022